Citation Nr: 1416702	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  12-30 780A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a right knee disorder.

2.  Entitlement to service connection for a right knee disorder, including as secondary to the service-connected left knee disorder.

3.  Entitlement to a higher initial disability rating for bilateral pes planus with hallux valgus and plantar fasciitis in excess of 30 percent.

4.  Entitlement to an increased disability rating for posttraumatic stress disorder (PTSD) in excess of 30 percent.

5.  Entitlement to an increased disability rating for left knee instability in excess of 10 percent.

6.  Entitlement to an increased disability rating for left knee chondromalacia patella and degenerative joint disease (DJD) in excess of 10 percent.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Karl Kazmierczak and Risa Rohrberger, Attorneys


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from April 1969 to October 1970.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the RO in Montgomery, Alabama, which granted service connection for pes planus with hallux valgus and plantar fasciitis and assigned an initial disability rating of 30 percent with an effective date of November 12, 2003, a July 2010 rating decision which continued the current disability ratings for the service-connected PTSD, left knee disorder, and pes planus with hallux valgus and plantar fasciitis, and declined to reopen service connection for a right knee disorder, and a July 2012 rating decision which denied a TDIU.

The Veteran testified from Montgomery, Alabama, at a September 2013 Board videoconference hearing before the undersigned Veterans Law Judge, who was seated in Washington, DC.  The hearing transcript has been associated with the record.  The Board has reviewed the physical claims files and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.

The Veteran has appealed from the initial rating assigned for the service-connected bilateral pes planus with hallux valgus and plantar fasciitis.  In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans' Claims (Court) addressed a similar appeal and directed that such appeal of the initial rating assigned following a grant of service connection was specifically not a claim for an increased disability rating.  

In August 2013, VA received a request from the Veteran's representative for an updated copy of the Veteran's file.  In February 2014, the Veteran's representative withdrew the request to allow for quicker adjudication of the appeal.  Further, additional evidence has been received by the Board from the Veteran, for which a waiver of initial RO consideration was provided.  38 C.F.R. § 20.1304 (2013).  In July 2012, VA received notice that the Veteran's Social Security Administration (SSA) records had been destroyed.  SSA records previously received by VA are incorporated into the record.

The Veteran previously sought higher disability ratings for instability in excess of 10 percent, and arthritis in excess of 10 percent, for his service-connected left knee disability.  That claim was adjudicated in a Board decision dated December 2009.  At that time, the matter was presented as two separate issues of "a left knee disability characterized as chondromalacia patella" and "a left knee disability characterized as DJD."  The chondromalacia patella was rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 for instability, and the DJD was rated under Diagnostic Code 5260-5010 for limitation of flexion due to arthritis.  The Board notes that chondromalacia patella is "pain and crepitus over the anterior aspect of the knee, particularly in flexion, with softening of the cartilage on the articular surface of the patella and, in later states, effusion," and as such is related to knee osteoarthritis/DJD.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 352 (32d ed. 2012); therefore, the Board has restyled the two diagnoses into one left-knee issue of arthritis, while maintaining a separate rating of 10 percent for the instability.

To rate chondromalacia patella (and associated degenerative process and pain) separate from arthritis (which involves degenerative process and pain) would constitute prohibited pyramiding.  See 38 C.F.R. § 4.14 (2013) (pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities).  Only separate ratings are permitted for arthritis and instability of the knee.  See VAOPGPREC 23-97 and 9-98.  

This is not to say that the Board and/or the RO incorrectly rated the Veteran's claim previously.  In its December 2009 decision, the Board properly rated the Veteran under Diagnostic Code 5257 for instability and under Diagnostic Code 5260-5010 for painful limitation of motion due to arthritis/DJD, and in the instant decision the Board considers whether an increased evaluation for either of these separate disability ratings is warranted.  38 C.F.R. § 4.71a (2013).  The Board's joining of the DJD and chondromalacia patella into one issue does not constitute a reduction in the previously assigned disability ratings, nor is it a change in diagnosis because the separate ratings for arthritis (including pain and limitation of motion) and instability have been maintained with separate ratings.  38 C.F.R. § 4.13 (2013).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.



FINDINGS OF FACT

1.  An August 1992 rating decision denied service connection for a right knee disorder due to the absence of a current diagnosis of a right knee disability; the Veteran did not file a timely Notice of Disagreement (NOD) following the August 1992 rating decision.

2.  The evidence received since the August 1992 rating decision relates to unestablished facts of a currently diagnosed disability and the etiological relationship of that disability to service that are necessary to substantiate a claim of service connection for a right knee disability.

3.  The newly received evidence is neither cumulative nor redundant of evidence previously of record, so raises a reasonable possibility of substantiating the claim.

4.  The Veteran has a current diagnosis of patellofemoral arthritis of the right knee.

5.  The Veteran's right knee disorder is proximately due to or the result of the service-connected left knee disability.

6.  Throughout the initial rating period on appeal, the Veteran's bilateral pes planus with hallux valgus and plantar fasciitis has more nearly approximated a "pronounced" acquired flatfoot disability due to marked deformity caused by hallux valgus and plantar fasciitis symptomatology, including walking on the outer edges of both feet, extreme pain and tenderness on the plantar surfaces of the feet, painful motion, a tight tendo achillis with some misalignment, a significantly impaired ability to stand or walk, and no improvement due to orthopedic shoes or appliances.

7.  For the entire increased disability rating period on appeal, PTSD more nearly approximated occupational and social impairment with reduced reliability and productivity due to such symptoms as social isolation, memory loss, irritability, depression, anxiety, paranoid thoughts, suicidal ideology without intent, monthly panic attacks, restricted affect, auditory hallucinations, recurrent and intrusive distressing recollections and nightmares, and orientation to person, time, place, and situation, without delusions, obsessive or ritualistic behaviors, mania or psychosis, psychomotor agitations or retardation, illogical, obscure, or irrelevant speech, impaired impulse control, spatial disorientation, or neglect of personal appearance and hygiene.

8.  For the entire increased rating period on appeal, the Veteran's service-connected left knee instability has been no more than slight.

9.  For the entire increased rating period on appeal, the Veteran's service-connected left knee arthritis has manifested as limited flexion to 65 degrees, and no limitation of extension.


CONCLUSIONS OF LAW

1.  The August 1992 rating decision denying service connection for a right knee disorder became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013). 

2.  Evidence received since the August 1992 rating decision is new and material to reopen service connection for a right knee disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a right knee disability, as secondary to the service-connected left knee disability, have been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.326(a) (2013).

4.  Resolving reasonable doubt in the Veteran's favor, for the entire initial rating period on appeal, the criteria for a disability rating of 50 percent for bilateral pes planus with hallux valgus and plantar fasciitis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.1, 4.3, 4.7, 4.10, 4.14, 4.20, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2013).

5.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 50 percent rating for PTSD for the entire increased disability rating period have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2013); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).

6.  The criteria for a rating in excess of 50 percent for PTSD for any period have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2013);  38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).

7.  The criteria for a rating in excess of 10 percent for left knee instability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.1, 4.3, 4.7, 4.10, 4.14, 4.20, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2013).

8.  The criteria for a rating in excess of 10 percent for painful limitation of motion due to arthritis of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.1, 4.3, 4.7, 4.10, 4.14, 4.20, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260-5010 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In this decision, the Board grants service connection for a right knee disorder and grants the maximum possible disability rating for bilateral pes planus with hallux valgus and plantar fasciitis.  As such actions represent a complete grant of benefits on those two issues, no further discussion of VA's duty to notify and to assist is necessary as to those issues.

In April 2010, VA issued the Veteran a VCAA notice which informed of the evidence generally needed to support a claim for an increased disability rating, what actions he needed to undertake, and how VA would assist in developing the claim.  The April 2010 VCAA notice was issued to the Veteran prior to the July 2010 rating decision denying increased ratings for PTSD and the left knee disability.  The increased rating issues were readjudicated in the September 2012 statement of the case (SOC); therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the duty to assist in this case, the Veteran was afforded VA mental health and left-knee examinations in May 2010.  The examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The May 2010 examination reports reflect that the claims file was not reviewed for either examination, although the VA mental health examiner noted reviewing the Veteran's medical records.  Review of the claims file is not required for purposes of determining whether higher disability ratings are warranted, as the reports reflect that necessary testing was conducted, all relevant questions were answered, and the VA examiners relied upon accurate histories and complaints of disability obtained from the Veteran.  See VAOPGCPREC 20-95 (stating that the determination as to whether review of prior medical records is necessary in a particular case depends largely upon the scope of the examination and the nature of the findings and conclusions the examiner is requested to provide); Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that a history given by a veteran that has not been found by the Board to be inaccurate is not a basis for discounting an opinion based on that history); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) (the claims file is a tool to assist VA examiners to become familiar with the facts necessary to form an expert opinion, it is not a magical or talismanic set of documents).  

All relevant documentation has been secured and all relevant facts have been developed.  VA has received significant VA and private medical documentation concerning the Veteran's mental health and left knee conditions.  There remains no question as to the substantial completeness of the appeal for higher disability ratings for PTSD and a left knee disability.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.  

Reopening Service Connection for a Right Knee Disorder

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105.  However, pursuant to 
38 C.F.R. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Regardless of the RO's determination as to whether new and material evidence has been received, the Board has a jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen service connection for a right knee disability. 

In order to prevail on the issue of service connection, generally, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

In an August 1992 rating decision, the RO denied service connection for a right knee disorder.  The RO based the denial on a lack of evidence showing a current right knee disorder existed.  The Veteran did not submit a timely NOD, and no new and material evidence was received during the one year appeal period.  Thus, the August 1992 rating decision denying service connection for a right knee disorder became final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(a), (b), 20.302, 20.1103.

VA received a letter dated October 2004 from the Veteran's private orthopedist.  The letter conveyed that the Veteran was being treated for bilateral patellofemoral arthritis of the knees which, of course, includes the right knee.  As this represents evidence not previously submitted to agency decision makers and relates to an unestablished fact necessary to substantiate the claim, specifically, that the Veteran has a current right knee disability, the Board finds that the additional evidence is new and material to reopen service connection for a right knee disorder.


Service Connection for a Right Knee Disorder

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Service connection may be granted for disability that is proximately due to or the result of a service-connected disability.  Service connection may also be granted for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  As the Board is granting service connection for a right knee disorder on a secondary basis, there is no need to discuss presumptive service connection, including whether patellofemoral arthritis is a "chronic diseases" listed under 38 C.F.R. § 3.309(a) (2013).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

The Veteran contends that service connection is warranted because his right knee disability developed due to his overcompensating for the service-connected left knee disability.  The Veteran is currently diagnosed with patellofemoral arthritis of the right knee.  This disability was diagnosed by the Veteran's private orthopedist on or before October 2004.

In a letter dated October 2004, the Veteran's private orthopedist opined, that due to years of bearing more weight on the right leg because of the service-connected left knee disability, the Veteran developed patellofemoral arthritis in his right knee.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for a right knee disability, as secondary to the service-connected left knee disability, have been met.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  As service connection for a right knee disability has been granted on a secondary basis, there is no need to consider entitlement to service connection on a direct and/or presumptive basis.

Disability Rating Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2013).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

VA's Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  VA's General Counsel stated that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding.  See VAOPGCPREC 23-97.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban, 6 Vet. App. 259, 262.

In VAOPGCPREC 9-98, VA's General Counsel reiterated that if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  In addition, the General Counsel considered a hypothetical situation in which a knee disability was evaluated under Diagnostic Code 5259 that was productive of pain, tenderness, friction, osteoarthritis established by x-rays, and a slight loss of motion.  For the purposes of the hypothetical, it was assumed that Diagnostic Code 5259 did not involve limitation of motion.  Given the findings of osteoarthritis, the General Counsel  stated that the availability of a separate evaluation under Diagnostic Code 5003 in light of sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent x-ray findings of arthritis, limitation of motion should be considered under Diagnostic Codes 5260 and 5261.  The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under Diagnostic Codes 5260 or 5261.

The General Counsel further noted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, limitation of motion is a relevant consideration under Diagnostic Code 5259, and the provisions of 4.40, 4.45, and 4.59 must be considered.

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that pain actually sets in.  See VAOPGCPREC 9-98.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.

Initial Disability Rating for Bilateral Foot Disability

Under Diagnostic Code 5276, mild flatfoot with symptoms relieved by built-up shoe or arch support is rated as noncompensable.  Moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 20 percent disabling for unilateral disability, and is rated 30 percent disabling for bilateral disability.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopedic shoes or appliances, is rated 30 percent disabling for unilateral disability, and is rated 50 percent disabling for bilateral disability.  38 C.F.R. § 4.71a.

At the September 2013 Board hearing, the Veteran credibly testified that he has pain in both feet which prevents him from standing for more than an hour at a time.  He also testified that special orthotic inserts he was provided have not improved his symptoms.  Specifically, he testified that the inserts cause his feet to lock up.  He also testified to having hammertoe, painful bunions, heel spurs, and hardness on the bottom of his feet.

In June 2009, the Veteran received a VA foot examination.  The Veteran reported to the examiner that he was suffering foot pain every day, and that the pain was constant throughout the day, and would intensify upon standing for 30 to 60 minutes, and/or walking half a mile or more.  He reported that orthotic treatment helped a great deal, but steroid injections did not.  Upon physical examination, the Veteran had normal plantar and dorsiflexion of the feet and toes with mild pes planus.  There were complaints of bilateral painful motion and tenderness with palpation of the entire plantar area.  No edema, weakness, or instability was found.  Further, there was no functional limitation standing or walking, no evidence of abnormal weight bearing, and minimal Achilles misalignment.  Discomfort was reported upon manipulation of the feet.  The hallux valgus was 25 degrees bilaterally.

The report of a May 2010 VA foot examination conveys that the Veteran reported cramping, pain while standing and walking, and occasional swelling of the feet which required the removal of his orthotic inserts.  Upon examination, the Veteran had normal plantar and dorsiflexion of the feet and toes, bilateral mild pes planus, tenderness to plantar palpitation bilaterally over the balls of the feet, and no painful motion, edema, weakness or instability.  The Veteran was noted to walk barefoot on the outer edges of both feet, but there was no functional limitation with standing or walking.  There was no evidence of abnormal weight bearing, no calluses or abnormal shoe wear, no Achilles misalignment, and no discomfort with manipulation.  The VA examiner diagnosed pes planus with hallux valgus and plantar fasciitis with mild functional limitations.  

A January 2012 private left ankle examination report notes active range of 5 degrees of dorsiflexion to 50 degrees of plantar flexion, with good inversion to 20 degrees and eversion to 20 degrees.  There was tenderness along the anterior talofibular ligament and inferior lateral malleolus, with exquisite point tenderness on the origin of the plantar fascia on the medial heel.  A very thick callus was present on the sole of the foot.  The Veteran had good range of motion of all the toes, and good dorsalis pedis and posterior tibial pulses.

The report of a November 2012 private left ankle examination notes exquisite point tenderness along the mid heel as well as the plantar fascia to the midfoot.  There were no palpable nodules.  The Veteran had significant thick callus formation on the sole of his foot.  His sensation was intact and he had good dorsalis pedis and posterior tibial pulses.

In March 2013, a private left foot examination found no significant point tenderness along the origin of the plantar fascia.  The Veteran had active range of motion of neutral to 40 degrees of plantar flexion with good inversion and eversion, with the ability to do a toe raise with no problems.  Sensation was good, and he had good dorsalis pedis and posterior tibial pulses.  In a subsequent June 2013 private examination, the left foot showed no point tenderness along the origin of the plantar fascia with active range of motion of the ankle of 5 degrees dorsiflexion to 50 degrees of plantar flexion.  Sensation was intact, with good dorsalis pedis and posterior tibial pulises and no skin lesions.

The report of a December 2012 right foot private examination conveyed minimal point tenderness, with good sensation and good range of motion of the joint.  A subsequent January 2013 private examination report noted no swelling, active range of motion of neutral to 40 degrees of flexion with good inversion and eversion.  There was minimal to no tenderness along the plantar fascia origin.  There were no skin lesions, sensation was intact, and he had good pulses.

In an August 2006 private physician's "Report of Disability" to the Alabama retirement system, the physician conveyed that the Veteran had severe bilateral plantar fasciitis, and assessed that he would be unable to stand for prolonged periods of time or climb stairs and ladders due, in part, to his foot disabilities.  The feet were tender, and there were hallux valgus deformities and bone spurs.

A September 2001 medical record reflects that examination the Veteran's right foot showed hallux valgus deformity with a bunion and some decreased motion, tenderness, a very tight heel cord, and flat foot.  The left foot showed hallux valgus with a moderate bunion, minimal to moderate tenderness, a tight heel cord, and flat foot.

After a review of all the evidence, lay and medical, resolving reasonable doubt in favor of the Veteran, the Board finds that for the entire initial disability rating period on appeal the Veteran's bilateral pes planus with hallux valgus and plantar fasciitis has more nearly approximated that of a "pronounced" acquired flatfoot disability.  The evidence shows that, for the entire initial rating period on appeal, the Veteran's bilateral pes planus with hallux valgus and plantar fasciitis manifested as marked deformity caused by hallux valgus and plantar fasciitis symptomatology, including walking on the outer edges of both feet, extreme pain and tenderness on the plantar surfaces of the feet, painful motion, a tight tendo Achillis with some misalignment, a significantly impaired ability to stand or walk, and no improvement due to orthopedic shoes or appliances.  While there has been some indication that orthopedic shoes and/or appliances do improve the Veteran's symptomatology, considering the Veteran's credible testimony and his representative's argument that any improvement appears to be temporary, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the orthopedic shoes and/or applies do not improve the symptomatology for purposes of assigning a 50 percent disability rating.  The Board finds that, based upon all the evidence, lay and medical, and resolving all reasonable doubt in favor of the Veteran, the service-connected bilateral pes planus with hallux valgus and plantar fasciitis is a "pronounced" acquired flatfoot disability; therefore, a 50 percent rating is warranted under Diagnostic Code 5276.  38 C.F.R. § 4.3, 4.7, 4.71a.

The Board has considered whether any other diagnostic code would allow for an increased rating of the Veteran's bilateral pes planus with hallux valgus and plantar fasciitis in excess of 50 percent.  A 50 percent disability rating is the highest scheduler rating available under 38 C.F.R. § 4.71a for a foot disability; therefore, no other diagnostic code would be appropriate to rate the bilateral pes planus with hallux valgus and plantar fasciitis. 

The Board has also considered whether any separate ratings may be applicable based on the evidence.  The Veteran's representative has argued that the Veteran is entitled to separate ratings for bilateral hallux valgus and plantar fasciitis.  As the Board considered the symptomatology of these conditions in finding that the Veteran's bilateral pes planus was "pronounced," granting separate ratings for these disabilities would constitute improper pyramiding.  38 C.F.R. § 4.14.  

Further, the Board has considered all present symptomatology of the Veteran's bilateral pes planus with hallux valgus and plantar fasciitis in finding that such symptomatology and actual impairment more nearly approximates that of a "pronounced" acquired flatfoot disability.  This included consideration of the limitation of motion, painful movement, and functional loss.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  As all symptomatology has been accounted for in the Board's 50 percent disability rating, granting a separate rating based on any part of the present symptomatology or impairment would result in improper pyramiding.  38 C.F.R. § 4.14.

Increased Disability Rating for PTSD

Under Diagnostic Code 9411, a 30 percent rating will be assigned for PTSD which is productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  A 
50 percent rating will be assigned for PTSD which is productive of occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks occurring more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material or forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  A 70 percent rating will be assigned for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  A 100 percent rating will be assigned for total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting herself or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.

The Global Assessment of Functioning (GAF) is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).  A score of between 1 and 10 is defined as persistent danger of severely hurting self or others (e.g., recurrent violence) or persistent inability to maintain minimal personal hygiene or serious suicidal act with clear expectation of death.  A score of between 11 and 20 conveys that there is some danger of hurting self or others (e.g., suicide attempts without clear explanation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e.g., largely incoherent or mute).  A score of between 21 and 30 is assigned when behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A score of between 
31 and 40 denotes some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A score of between 41 and 50 denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning, (e.g., no friends, unable to keep a job).  A score of between 51 and 60 reflects moderate difficulty in social, occupational, or school functioning.  A score of between 61 and 70 indicates the presence of mild symptoms and/or some difficulty in social, occupational, or school functioning, but a generally satisfactory level of functioning.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

The Secretary of VA, acting within his authority to adopt and apply a schedule of ratings, chose to create one general rating formula for mental disorders. 38 U.S.C.A. § 1155; see 38 U.S.C.A. § 501; 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 psychiatric disorders, there can be no doubt that the Secretary of VA anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  This construction is not inconsistent with Cohen v. Brown, 10 Vet. App. 128 (1997).  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (1992).  

The evidence considered in determining the level of impairment under 38 C.F.R. 
§ 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  See 38 C.F.R. § 4.126.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  The schedular rating criteria rate by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  The Federal Circuit has embraced the Mauerhan interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the Federal Circuit held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

In December 2009 the Board denied an initial rating in excess of 30 percent for the Veteran's service-connected PTSD.  The decision became final.  Therefore, the instant decision focuses solely on the Veteran's PTSD symptomatology and occupational and social impairment after the December 14, 2009 decision, though all evidence of record is considered as it relates to this period.

At the September 2013 Board hearing, the Veteran credibly testified that he does not spend time with others apart from his wife, and he resigned from his position as a deacon in his church because he was having difficulty dealing with others.  He does not attend family events such as birthday parties, and he is estranged from his grandchildren due to his strictness.  He testified to having memory problems, including forgetting to turn off the car, to take a pot off the stove, and to lock his home.  Most of his time is spent at home, and he often does not leave for two to three day stretches.  He reported that related depression, which comes and goes, has drastically reduced his overall motivation.  He testified that he has constant anxiety which prevents him from sleeping, and that he regularly looks out the window, at all times of the day and night, to see what is coming, and doing so makes him feel more secure.  

The Veteran further testified that he has paranoid thoughts, as he believes that individuals, including the police, are following him.  While he has suicidal thoughts, he denies that he would ever kill himself for fear of going to hell.  He also reports that he becomes irritable and it is difficult to cool him down.  He reports panic attacks once per month to once every three weeks.  Currently he is taking medication and seeing a psychiatrist.  In a February 2010 statement, the Veteran conveyed having mood swings and looking outside all night until he would take a sleeping pill to be able to fall asleep.

A January 2010 VA psychiatry note conveys that the Veteran was appropriately dressed and groomed, pleasant and cooperative with the examiner, oriented to person, time, place, and situation, and with normal speech, logical thought, and no homicidal or suicidal ideation.  His affect was restricted and mood was depressed.  He reported he was suffering from delusions that the police were following him most of the time, and he had auditory hallucinations of holy voices that were not commanding.  The Veteran reported feeling anxious all the time.  Insight and judgment were good, and cognition was grossly intact.  A GAF of 45 was assigned.

The Veteran received a VA mental examination in May 2010.  The Veteran was appropriately dressed, had unremarkable psychomotor activity, spoke clearly and coherently, was cooperative, friendly, and relaxed, had orientation to person, time and place, and had unremarkable thought process and content.  Affect was full, and the Veteran's mood was described as "depressing."  The Veteran did not have any delusions, inappropriate behavior, obsessive and/or ritualistic behaviors, panic attacks, or homicidal thoughts.  He did have suicidal ideation without intent.  Non-persistent auditory hallucinations were present.  Recent memory was moderately impaired.  

PTSD symptoms in May 2010 included recurrent and intrusive distressing recollections, avoidance of activities, places, or people that reminded the Veteran of the trauma, markedly diminished interest or participation in activities, feelings of detachment or estrangement from others, difficulty sleeping and concentrating, hypervigilance, and feelings of wariness and an inability to trust people.  The VA examiner assessed that the Veteran had symptoms that were transient or mild and decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  It is important to note, however, that the VA examiner assessed that the symptoms primarily impacted social functioning as the Veteran was "retired because of medical problems."  The Board recognizes and has considered that, had the VA examiner fully considered the PTSD symptomatology's impact on the Veteran's occupational functioning, the examiner may have reported a more significant occupational and social impairment.  A GAF of 60 was assigned.

A July 2010 VA psychiatric medical record reported that the Veteran was having nightmares and flashbacks, had symptoms of depression including feeling depressed with low energy and impaired concentration.  The Veteran denied suicidal and/or homicidal ideation and there was no evidence of mania or psychosis.  He also conveyed some memory issues including forgetting his keys and leaving the sink on.  The Veteran was alert, cooperative, oriented to person, time, place, and situation, properly dressed and groomed, with normal stream and content of thought.  His mood was mildly upset and pleasant.  Insight and judgment were good.  A GAF of 45 was assigned.   

A June 2012 VA psychiatry note states that the Veteran reported being watchful, easily startled, and numb and detached from others and his surroundings.  He denied suicidal, homicidal, or assaultive ideation, plan, or intent, and denied visual or auditory hallucinations.  The Veteran was fairly dressed, groomed, and cooperative.  He had no psychomotor agitations or retardation.  His mood was listed as "feels fine" and his affect was appropriate.  Speech was normal, he was oriented to person, time, place, and situation, and he denied paranoia or delusions.  Judgment and insight were fair.  A GAF of 45-55 was assigned.  A September 2012 VA psychiatry note conveys that the Veteran denied suicidal, homicidal, or assaultive ideation, plan, or intent, and he denied any current visual or auditory hallucinations.  He was alert and oriented.  A GAF of 45-55 was assigned.

The Board notes that at the September 2013 Board hearing there was some discussion about the reliability of the July 2009 VA mental health examination.  This examination was considered in the December 2009 Board decision which was not appealed; therefore, the Board has not considered this examination in its analysis as it was not conducted during the increased disability rating period on appeal, so would be of little probative value as to the degree of severity of PTSD for the current rating period, and is outweighed by the other evidence reported above that is of much more probative value.

After a review of all the evidence, lay and medical, the Board finds that, for the entire increased disability rating period on appeal, PTSD was productive of no more than occupational and social impairment with reduced reliability and productivity due to such symptoms as social isolation, memory loss, irritability, depression, anxiety, paranoid thoughts, suicidal ideology without intent, monthly panic attacks, restricted affect, auditory hallucinations, recurrent and intrusive distressing recollections and nightmares and orientation to person, time, place, and situation, without delusions, obsessive or ritualistic behaviors, mania or psychosis, psychomotor agitations or retardation, illogical, obscure, or irrelevant speech, impaired impulse control, spatial disorientation, or neglect of personal appearance and hygiene.  The Veteran's GAF score ranged from 45 to 60.  These symptoms and degree of occupational and social impairment more nearly approximate the criteria for a 50 percent disability rating.  Resolving reasonable doubt in the Veteran's favor, the PTSD symptomatology has been shown to be productive of occupational and social impairment most closely approximating the criteria for a 50 percent rating for the entire rating period on appeal.  38 U.S.C.A. §§ 1155; 
38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411; Hart v. Mansfield, 21 Vet. App. 505 (2007).

The record does not establish that the Veteran's PTSD disability picture encompassed symptoms such as near constant panic attacks, delusions, obsessive or ritualistic behaviors, mania or psychosis, psychomotor agitations or retardation, illogical, obscure, or irrelevant speech, impaired impulse control, spatial disorientation, persistent danger of hurting self or other, or neglect of personal appearance and hygiene.  Given these findings, the criteria for a rating in excess of 50 percent for PTSD have not been met or more nearly approximated for any period.  38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411.

Increased Disability Rating for Left Knee Chondromalacia Patella and DJD

The December 2009 Board decision denied an increased rating in excess of 10 percent for left-knee DJD (Diagnostic Code 5010-5003), and denied an initial rating in excess of 10 percent for the separate disability of left-knee instability (Diagnostic Code 5257).  The decision became final.  Therefore, the instant decision focuses solely on the Veteran's left-knee symptomatology and impairment after the December 14, 2009 decision.

A.  Rating Left Knee Instability

At the September 2013 Board hearing, the Veteran credibly testified that he still has instability in his left knee; however, his left knee gives out less since undergoing arthroscopic surgery.  The report of a May 2010 VA left-knee examination conveys that no instability was present.  The report of a January 2012 private left-knee examination notes that the private examiner also found no left knee instability.

The Veteran currently has a 10 percent disability rating under Diagnostic Code 5257.  38 C.F.R. § 4.71a.  Diagnostic Code 5257 contemplates impairment of the knee manifested by recurrent subluxation or lateral instability.  Under Diagnostic Code 5257, where instability is severe, moderate and slight, disability evaluations of 30, 20, and 10 percent are assigned, respectively.  38 C.F.R. § 4.71a.  The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions." 
38 C.F.R. § 4.6 (2013).

After a review of all the evidence, lay and medical, the Board finds that, for the entire increased disability rating period, the Veteran's left knee has more nearly approximated slight recurrent subluxation or lateral instability.  The Board notes that the medical evidence, both VA and private, generated since the December 14, 2009 Board decision has been negative for instability.  At the September 2013 Board hearing, the Veteran credibly testified that he still has instability, but admitted that his knee gives out much less since receiving treatment; therefore, the evidence does not warrant a finding that the Veteran's instability is moderate.  For these reasons, the Board finds that for the entire rating period the criteria for an increased instability disability rating of 20 percent under Diagnostic Code 5257 have not been met or more nearly approximated.  As the preponderance of the evidence is against the appeal for an increased rating for left knee instability, the appeal must be denied.  38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5257. 

B.  Rating Left Knee Chondromalcia/DJD

At the September 2013 Board hearing, the Veteran credibly testified that he has constant pain in his left knee which increases when walking or standing for an extended period of time.  The pain also increases when his knees are bent, such as when he is driving.  He takes pain medications and uses a knee brace and foot sling to manage the pain.  

In May 2010, the Veteran received a VA left-knee examination.  The Veteran reported constant pain at a level of 6 out of 10, with the pain level increasing to 7 after standing for longer than 30 minutes or walking more than 3 blocks.  Upon examination, the Veteran had left knee flexion of 0 to 65 degrees with full extension to 0 degrees.  Range of motion was limited by pain.  There was tenderness to palpation over the medial and inferior anterior knee.  The Veteran was diagnosed with DJD of the left knee with mild functional limitations.

An October 2012 VA treatment record reflects that in the previous year the Veteran had fallen.  It does not convey the reason for the fall.  The record also reports that the Veteran advanced pain in both knees on a level of 7 to 10 out of 10, which was aggravated by walking.  Gait was normal.

A private treatment record dated September 2010 reports that upon examination the Veteran's left knee showed no effusion, an active range of motion of 0 to 125 degrees, and no point tenderness.  In January 2012, a private treatment record showed active range of motion of 0 to 125 degrees, no instability, and "1+ crepitus but no medial or lateral point tenderness."  A subsequent January 2012 private left-knee examination found active range of motion of 0 to 125 degrees flexion, no effusion, no tenderness, good dorsalis pedis and posterior tibial pulses, 2+ crepis, and some mild medial facet tenderness.  

The Veteran also has a separate compensable rating of 10 percent under Diagnostic Code 5260-5010 for limitation of flexion of the knee due to arthritis.  38 C.F.R. § 4.71a; see also 38 C.F.R. § 4.27 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned).  Under Diagnostic Code 5260, limitation of knee flexion is rated 30 percent disabling where flexion is limited to 15 degrees; 20 percent disabling where flexion is limited to 30 degrees; 10 percent disabling where flexion is limited to 45 degrees; and noncompensable where flexion is limited to 60 degrees.  38 C.F.R. § 4.71a. 

The Board may also assign a separate rating for limitation of extension under Diagnostic Code 5261.  Limitation of knee extension is rated 50 percent disabling where extension is limited to 45 degrees; 40 percent disabling where extension is limited to 30 degrees; 30 percent disabling where extension is limited to 20 degrees; 20 percent disabling where extension is limited to 15 degrees; 10 percent disabling where extension is limited to 10 degrees; and noncompensable where extension is limited to 5 degrees.  38 C.F.R. § 4.71a.

When limitation of motion would be noncompensable under a limitation-of-motion code, but there is arthritis based on X-ray evidence, painful motion, and at least noncompensable limitation of motion, a 10 percent rating may be assigned for each major joint so affected under Diagnostic Code 5003.  38 C.F.R. § 4.71a.  Full ranges of motion are from 0 degrees in extension and to 140 degrees in flexion.

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the assignment of an increased disability rating in excess of 10 percent for limitation of motion due to arthritis of the left knee.  The evidence shows that for the entire rating period on appeal, including due to functional loss caused by painful motion, the Veteran's service-connected left-knee Chondromalcia and DJD has not manifested as limitation of flexion of at least 30 degrees, nor has it manifested as limitation of extension of at least 15 degrees.  The evidence, both lay and private, reflects that the Veteran has full extension of his left knee to 0 degrees, and flexion from a low of 65 degrees at the VA examination, to a high of 125 degrees in the most recent private treatment records.  Considering additional limitation of motion due to limiting factors such as pain, see Deluca, while it is unclear if the private medical records reflect painful range of motion, the VA examiner at the May 2010 VA examination reported that range of motion was limited by pain.  As the VA examiner reported flexion 
60 degrees less than that recorded by the private examiner, the Board finds that the VA examiner's finding of flexion to 65 degrees and extension to 0 degrees included limitation due to painful motion.  As the painful motion caused by the Veteran's left knee arthritis does not result in a limitation of flexion of at least 30 degrees, or a limitation of extension of at least 15 degrees, a 20 percent rating is not warranted based on limitation of motion.  As the preponderance of the evidence is against the claim for an increased rating for Chondromalcia/DJD, the claim for an increased disability rating due to painful arthritis in the left knee must be denied.  38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260, 5261; DeLuca, 
8 Vet. App. 202.

The Board has considered whether any other diagnostic code would allow for an increased rating of the Veteran's left knee Chondromalcia/DJD in excess of 
10 percent.  Diagnostic Code 5256 allows for an evaluation in excess of 10 percent provided ankylosis of the knee is present.  The medical evidence does not reflect that the Veteran was diagnosed with ankylosis of the left knee, and the Veteran has not offered any lay testimony that he has ankylosis of the left knee.  Under Diagnostic Code 5258, a 20 percent disability rating may be assigned for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Neither the medical evidence nor the Veteran's lay testimony indicates that he is entitled to a rating under Diagnostic Code 5258.  As Diagnostic Codes 5259 and 5263 do not allow for ratings in excess of 10 percent, they are not for application.  Under Diagnostic Code 5262, an evaluation in excess of 20 percent may be appropriate if there is malunion or nonunion of the tibia and fibula.  No such diagnosis has been advanced by the Veteran or by the medical evidence.  Further, the Veteran's symptomatology does not reflect that he is entitled to an additional separate rating for his left knee disorder (other than instability, Diagnostic Code 5257), as all symptomatology has been rated above.  A third rating for the Veteran's left knee would result in impermissible pyramiding.  38 C.F.R. 
§ 4.14.  For these reasons, the Veteran is not entitled to a higher disability rating or a separate rating under any other Diagnostic Code for the Chondromalcia/DJD.  38 C.F.R. § 4.71a.

Extraschedular Consideration

The Board has also evaluated whether the Veteran's claim should be referred for consideration of an extraschedular rating for bilateral pes planus with hallux valgus and plantar fasciitis, PTSD, and/or left knee disabilities under 38 C.F.R. 
§ 3.321(b)(1).

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).
 
The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008). 

As to bilateral pes planus with hallux valgus and plantar fasciitis, with respect to the first prong of Thun, the evidence in the instant appeal does not establish such an exceptional disability picture as to render the schedular criteria inadequate.  The Veteran's bilateral pes planus with hallux valgus and plantar fasciitis has manifested in a symptomatology and functional impairment most nearly approximating pronounced acquired flatfoot due to symptoms including marked deformity, extreme pain and tenderness on the plantar surfaces of the feet with painful motion, and a significantly impaired ability to stand or walk.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The schedular rating criteria specifically provide for and contemplate ratings based on such symptomatology (Diagnostic Code 5276).  In this case, comparing the Veteran's disability level and symptomatology of the bilateral pes planus with hallux valgus and plantar fasciitis to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  

As to PTSD, with respect to the first prong of Thun, the evidence in this instant appeal does not establish such an exceptional disability picture as to render the schedular evaluation inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria found in 
38 C.F.R. § 4.130, Diagnostic Code 9411, reflects that the diagnostic criteria reasonably describes the Veteran's disability level and symptomatology.  The diagnostic criteria convey that compensable ratings will be assigned for PTSD which is manifested by various levels of occupational and social impairment.  The Veteran's disability picture has been shown to encompass occupational and social impairment and symptoms which falls squarely within the diagnostic criteria for a 50 percent evaluation for all relevant periods.  The Veteran's PTSD was productive of no more than occupational and social impairment with reduced reliability and productivity due to such symptoms as social isolation, memory loss, irritability, depression, anxiety, paranoid thoughts, suicidal ideology without intent, monthly panic attacks, restricted affect, auditory hallucinations, recurrent and intrusive distressing recollections and nightmares and orientation to person, time, place, and situation, without delusions, obsessive or ritualistic behaviors, mania or psychosis, psychomotor agitations or retardation, illogical, obscure, or irrelevant speech, impaired impulse control, spatial disorientation, or neglect of personal appearance and hygiene; and GAF scores ranging from 45 to 60.   

All the impairment and symptoms are either explicitly part of the schedular rating criteria or are like or similar to examples or symptoms in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  In addition, the GAF scores, which are incorporated into the schedular rating criteria as part of the DSM-IV, assess the degree of overall occupational and social impairment.  For these reasons, the Veteran's PTSD has not been shown to be productive of an exceptional disability picture.  Therefore, the Board determines that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not merited.

The Veteran's left knee disability, with respect to the first prong of Thun, have manifested primarily as instability and arthritic limitation of motion due to pain.  The scheduler rating criteria specifically contemplate such symptomatology (Diagnostic Codes 5010, 5257, 5260, 5261).  In this case, comparing the Veteran's disability level and symptomatology of the left knee to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202 (additional limitation of motion due to orthopedic factors are part of the scheduler rating criteria).

In the absence of exceptional factors associated with pes planus, PTSD, or the left knee disorder, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As the Veteran previously filed a claim for a TDIU which is on appeal and being remanded in the instant decision, there is no need to discuss whether the issue of entitlement to a TDIU has been raised pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), as the only procedural advantage of recognizing that a TDIU arose in the context of an increased rating claim is to take the earlier effective date of the date of increased rating claim.  Unless and until a TDIU is granted, the downstream question of effective date does not arise.  Any effective date assigned for TDIU is an appealable issue.  The issue on appeal in Rice was effective date for TDIU.


ORDER

New and material evidence having been received, the appeal to reopen service connection for a right knee disorder is granted.

Service connection for a right knee disability, as secondary to the service-connected left knee disability, is granted.

An initial disability rating of 50 percent for bilateral pes planus with hallux valgus and plantar fasciitis, for the entire appellate period, is granted.

A 50 percent increased disability rating, but no higher, for PTSD, for the entire appellate period, is granted.

An increased disability rating for left knee instability in excess of 10 percent is denied.

An increased disability rating for left knee limitation of motion due to arthritis in excess of 10 percent is denied.


REMAND

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed in both instances.  38 C.F.R. § 4.16(a), (b) (2013).

If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

In the instant decision, the Board grants service connection for a right knee disability and grants increased disability ratings for PTSD and pes planus.  Given that the RO has previously denied the Veteran's TDIU claim for not meeting the combined rating percentage for TDIU at 38 C.F.R. § 4.16(a), a remand is necessary to allow the RO to set a disability rating and effective date for the now service-connected right knee disability and to readjudicate the Veteran's claim for a TDIU based on the additional severity of disabilities.

Accordingly, the issue of entitlement to a TDIU is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

Readjudicate the issue of TDIU.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


